


Exhibit 10.51

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Andrew I. Koven)

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into this 19th day of December, 2013 (the “Effective Date”), by and between
Auxilium Pharmaceuticals, Inc. (the “Company”) and Andrew I. Koven
(“Executive”).

 

WHEREAS, the Company and Executive entered into an employment agreement dated
February 3, 2012 providing for the terms upon which Executive would be an
employee of the Company (the “Original Agreement”);

 

WHEREAS, Executive currently is employed by the Company as Executive Vice
President, Chief Administrative Officer, and General Counsel of the Company;

 

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement to make certain mutually desired changes; and

 

WHEREAS, the Executive desires to continue in the employ of the Company as
Executive Vice President, Chief Administrative Officer, and General Counsel, and
is willing to accept continued employment on the terms and conditions set forth
in this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                             Employment.  The Company hereby agrees to
continue to employ Executive, and Executive hereby accepts such continued
employment and agrees to perform Executive’s duties and responsibilities, in
accordance with the terms, conditions and provisions hereinafter set forth.  The
Original Agreement became effective as of February 3, 2012 and this Agreement
shall continue until the fifth anniversary thereof, unless sooner terminated
pursuant to the terms of this Agreement (the “Initial Term”).  This Agreement
shall automatically renew for periods of one (1) year unless either party gives
written notice to the other party at least ninety (90) days prior to the end of
the Initial Term or any one (1) year renewal period, as applicable, that this
Agreement shall not be further extended.  Nothing in this Agreement shall be
construed as giving Executive any right to be retained in the employ of the
Company, and Executive specifically acknowledges that Executive shall be an
employee-at-will of the Company, and thus subject to discharge at any time by
the Company with or without Cause (as defined in Section 2.9) and without
compensation of any nature except as provided in Section 2 below.  The Initial
Term, together with any one-year renewal period shall be referred to as the
“Term.”

 

1.1          Duties and Responsibilities.  Commencing on the Effective Date,
Executive shall serve as Executive Vice President, Chief Administrative Officer,
and General Counsel of the Company and shall perform all duties and accept all
responsibilities incident to such position as may be reasonably assigned to
Executive by any of the Company’s Chief Executive Officer or the Company’s Board
of Directors (the “Board”).

 

1.2          Extent of Service.  Executive agrees to use Executive’s best
efforts to carry out Executive’s duties and responsibilities under Section 1.1
hereof and, consistent with the other

 

1

--------------------------------------------------------------------------------


 

provisions of this Agreement, to devote substantially all of Executive’s
business time, attention and energy thereto; provided that Executive may serve
as a director of one other entity so long as such service does not violate any
of the Company’s policies and procedures as may be in effect from time to time. 
The foregoing shall not be construed as preventing Executive from making
investments in other businesses or enterprises, provided that Executive agrees
not to become engaged in any other business activity which, in the reasonable
judgment of the Board, is likely to interfere with Executive’s ability to
discharge Executive’s duties and responsibilities to the Company.

 

1.3          Executive Representations. Executive hereby represents and warrants
to the Company that he is not subject or a party to any employment agreement,
non-competition covenant, non-disclosure agreement or other agreement, covenant,
understanding or restriction of any nature whatsoever which would prohibit
Executive from executing this Agreement and performing fully his duties and
responsibilities hereunder, or which would in any manner, directly or
indirectly, limit or affect the duties and responsibilities which may now or in
the future be assigned to Executive by the Company. Further, the Company expects
Executive not to, and Executive hereby acknowledges and agrees that he shall
not, use any proprietary or confidential information of any prior employer in
the performance of his duties for the Company.

 

1.4          Base Salary.  For all the services rendered by Executive hereunder,
the Company shall pay Executive a base salary (“Base Salary”) at the annual rate
of $440,000, payable bi-weekly in installments at such times as the Company
customarily pays its other senior level executives.  Executive’s Base Salary
shall be reviewed annually for appropriate increases by any of the Chief
Executive Officer, the Board or the Compensation Committee of the Board (the
“Compensation Committee”) pursuant to the normal performance review policies for
senior level executives.

 

1.5          Incentive Compensation.  Executive shall participate in short-term
and long-term incentive programs established by the Company for its senior level
executives generally, at levels determined by any of the Board, the Compensation
Committee or the Chief Executive Officer.  Executive’s incentive compensation
shall be subject to the terms of the applicable plans and shall be determined
based on Executive’s individual performance and Company performance as
determined by any of the Chief Executive Officer, the Compensation Committee or
the Board.  Executive’s target annual bonus eligibility amount shall be 50% of
Base Salary (as may be increased from time to time, “Target Annual Bonus”),
subject to achievement of goals to be established by the Board or the
Compensation Committee of the Board.  Any annual incentive compensation earned
by Executive shall be paid on or after January 1 but not later than March 15 of
the fiscal year following the fiscal year for which the annual incentive
compensation is earned.

 

1.6          Equity Compensation.

 

(a)           Executive was previously granted one or more equity awards which
were subject in all respects to the terms of the Company’s 2004 Equity
Compensation Plan as amended and restated and as in effect from time to time
(the “Equity Plan”) and the agreements evidencing any such awards.

 

2

--------------------------------------------------------------------------------


 

(b)           In addition to Executive’s rights under Section 2.1(b)(iv) and
2.2(b)(iii), and notwithstanding any other equity award agreements previously
executed between Company and Executive, upon the occurrence of a Change of
Control (as such term is defined in the Equity Plan) while the Executive is
“employed by, or providing service to, the Employer” (as such term is defined in
the Equity Plan) and the Company is not the surviving corporation or survives
only as a subsidiary of another corporation, then any portion of any outstanding
time-based vesting equity award that has not yet become vested (and exercisable
if applicable) shall automatically accelerate and become fully vested (and
exercisable if applicable) as of the date of such Change of Control unless such
outstanding time-based vesting equity awards are assumed by, or replaced with
comparable equity awards or rights by the surviving corporation (or a parent or
subsidiary of the surviving corporation).  Any outstanding equity awards held by
Executive at the date of such Change of Control that are subject to performance
based vesting conditions shall vest, if at all, in accordance with the terms of
the award agreement pursuant to which they were granted.

 

1.7          Retirement and Welfare Plans.  Executive shall participate in
employee retirement and welfare benefit plans made available to the Company’s
senior level executives as a group or to its employees generally, as such
retirement and welfare plans may be in effect from time to time and subject to
the eligibility requirements of the plans.  Nothing in this Agreement shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Company deems
appropriate.

 

1.8          Reimbursement of Expenses; Vacation.  Executive shall be provided
with reimbursement of reasonable expenses related to Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
vacation and personal days commensurate with those provided to other senior
level executives of the Company, in accordance with the Company’s vacation and
pay for time not worked policies; provided, however, that in no event shall
Executive be entitled to less than five (5) weeks of vacation and three
(3) personal days.

 

1.9          Commuting Expenses.  The Company will reimburse Executive $3,500
for the cost of housing each month during the Employment Period and will
reimburse Executive for the reasonable cost of commuting from the Company’s
office to Executive’s home and back on a weekly basis.  With respect to the
housing allowance and any reasonable commuting expenses, the Company will
gross-up Executive for the personal income taxes associated with the Company’s
reimbursement of such expenses, if applicable, so that the economic benefit is
the same to Executive as if such payment and benefits were provided on a
non-taxable basis to Executive.

 

2.                             Termination.  Executive’s employment shall
terminate upon the occurrence of any of the following events described in this
Section 2.  Upon a termination of Executive’s employment as described in this
Section 2, Executive shall automatically resign from all positions held with the
Company and each of its affiliates, including as an officer of the Company and
any of its affiliates.

 

3

--------------------------------------------------------------------------------


 

2.1          Termination Without Cause; Resignation for Good Reason Before A
Change of Control.

 

(a)           The Company may remove Executive at any time without Cause (as
defined in Section 2.9) from the position in which Executive is employed
hereunder upon not less than 30 days’ prior written notice to Executive.  The
Company shall have discretion to terminate Executive’s employment during the
notice period and pay continued Base Salary in lieu of notice.  In addition, the
Executive may elect to resign from employment with the Company for Good Reason
(as defined in Section 2.9), subject to satisfaction of the requirements set
forth in Section 2.9.

 

(b)           If Executive’s employment terminates under the circumstances
described in subsection (a) above and Executive executes and does not revoke a
written release upon such termination of any and all claims against the Company
and all related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof, substantially in the form
attached hereto as Exhibit A, (as may be modified by the Company to reflect
changes in applicable law necessary to make the written release enforceable as
determined by the Company (the “Release”), Executive shall be entitled to
receive the following severance compensation, subject to Executive’s continued
compliance with the terms of Sections 4, 5, 6, 7 and 8 below:

 

(i)            Executive shall receive severance payments in an amount equal to
(A) 1.0 times Executive’s annual Base Salary at the rate in effect at the time
of Executive’s termination plus (B) 1.0 times Executive’s average annual bonus
paid by the Company to Executive for the two fiscal years preceding the fiscal
year in which Executive’s termination of employment occurs.  The severance
amount shall be paid in equal monthly installments over the 12-month period
following Executive’s termination of employment (the “Severance Period”).  Such
monthly payments shall commence within 60 days after the effective date of the
termination, subject to Executive’s execution and non-revocation of the Release.

 

(ii)           Provided that Executive is eligible for and timely elects COBRA
continuation coverage, during the Severance Period, the Company shall reimburse
Executive for the monthly COBRA cost of continued coverage for Executive, and,
where applicable, his spouse and dependents, paid by Executive under the
Company’s group health plan pursuant to section 4980B of the Code, less the
amount that Executive would be required to contribute for such health coverage
if Executive were an active employee of the Company.  These payments shall
commence within 60 days following the termination date and shall be paid on the
first payroll date of each month.  Notwithstanding the foregoing, the Company
reserves the right to restructure the foregoing reimbursement arrangement in any
manner necessary or appropriate to avoid penalties or negative tax consequences
to the Company or the Executive, as determined by the Company in its sole and
absolute discretion.

 

(iii)          Executive shall receive a prorated bonus (based on the Target
Annual Bonus) for the then current year.

 

4

--------------------------------------------------------------------------------


 

(iv)          All outstanding stock options shall remain exercisable until the
earlier of the last day of the 12-month period following the date of termination
or date on which the stock options would otherwise expire.

 

(v)           Without regard to whether Executive executes or revokes the
Release, Executive shall be entitled to any Accrued Benefits.

 

(vi)          Executive agrees that if Executive fails to comply with Section 4,
5, 6, 7 or 8 below, all payments and benefits under Sections 2.1(i) through
(v) shall immediately cease.

 

2.2          Termination Without Cause; Resignation for Good Reason After A
Change of Control.

 

(a)           If (i) the Company terminates Executive’s employment without Cause
in accordance with the notice or payment in lieu of notice provisions of
Section 2.1(a), or (ii) Executive resigns for Good Reason subject to
satisfaction of the requirements set forth in Section 2.9, in each case, during
the one-year period after a Change of Control occurs, then this Section 2.2
shall apply.

 

(b)           If Executive’s employment terminates under the circumstances
described in subsection (a) above and Executive executes and does not revoke a
Release, Executive shall be entitled to receive the same severance compensation
and benefits as provided under Section 2.1(b) above, subject to Executive’s
continued compliance with the terms of Sections 4, 5, 6, 7 and 8 below; provided
that (i)(A) the multiplier for purposes of Section 2.1(b)(i) shall be 1.5 times
and (B) payment of the amounts set forth in Section 2.1(b)(i) shall be paid in a
lump sum within 60 days after the effective date of the termination of
employment, subject to Executive’s execution and non-revocation of the Release,
(ii) the period set forth in Section 2.1(b)(ii) shall be 18 months instead of
the Severance Period and (iii) Section 2.1(b)(iv) shall be modified such that
all outstanding equity awards held by Executive at the date of Executive’s
termination of employment that are subject to time based vesting conditions
shall automatically accelerate and become vested (and exercisable, if
applicable) on the date of termination.  Any outstanding equity awards held by
Executive at the date of Executive’s termination of employment that are subject
to performance based vesting conditions shall vest in accordance with the terms
of the award agreement pursuant to which they were granted.  All remaining
provisions of Section 2.1(b)(i) through (vi) to the extent not modified by this
Section 2.2(b) shall apply as set forth therein.

 

(c)           Executive agrees that if Executive materially breaches Section 4,
5, 6, 7 or 8 below, all payments and benefits under Section 2.2(b) shall
immediately cease.

 

2.3          Benefit Limitation.

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event that a Change of Control occurs and it shall be determined that any
payment or distribution by the Company to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (“Total Payments”) to be made to Executive would
otherwise exceed the amount (the “Safe Harbor Amount”) that could

 

5

--------------------------------------------------------------------------------


 

be received by Executive without the imposition of an excise tax under
Section 4999 of Code, then the Total Payments shall be reduced to the extent,
and only to the extent, necessary to assure that their aggregate present value,
as determined in accordance the applicable provisions of Section 280G of the
Code and the regulations thereunder, does not exceed the greater of the
following dollar amounts (the “Benefit Limit”):

 

(i)            the Safe Harbor Amount, or

 

(ii)           the greatest after-tax amount payable to Executive after taking
into account any excise tax imposed under section 4999 of the Code on the Total
Payments.

 

(b)           All determinations to be made under this Section 2.3 shall be made
by an independent public accounting firm selected by the Company before the date
of the Change of Control (the “Accounting Firm”).  In determining whether such
Benefit Limit is exceeded, the Accounting Firm shall make a reasonable
determination of the value to be assigned to the restrictive covenants in effect
for Executive pursuant to Sections 4, 5, 6 and 7 of this Agreement, and the
amount of his or her potential parachute payment under Section 280G of the Code
shall reduced by the value of those restrictive covenants to the extent
consistent with Section 280G of the Code and the regulations thereunder.

 

(c)           To the extent a reduction to the Total Payments is required to be
made in accordance with this Section 2.3, such reduction and/or cancellation of
acceleration of equity awards shall occur in the order that provides the maximum
economic benefit to Executive.  In the event that acceleration of equity awards
is to be reduced, such acceleration of vesting also shall be canceled in the
order that provides the maximum economic benefit to Executive. Notwithstanding
the foregoing any reduction shall be made in a manner consistent with the
requirements of section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.

 

(d)           All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in this Section 2.3 shall be borne solely by the
Company.  The Company agrees to indemnify and hold harmless the Accounting Firm
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section 2.3, except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of the
Accounting Firm.

 

2.4          Voluntary Termination.  Executive may voluntarily terminate
Executive’s employment for any reason upon 30 days’ prior written notice.  In
such event, after the effective date of such termination, except as provided in
Section 2.2 with respect to a resignation for Good Reason, no further payments
shall be due under this Agreement, except that Executive shall be entitled to
any Accrued Benefits.

 

2.5          Disability.  Subject to the requirements of applicable law, the
Company may terminate Executive’s employment if Executive has been unable to
perform the material duties of Executive’s employment for a period of 90 days in
any 12-month period because of physical or mental injury or illness
(“Disability”); provided, however, that the Company shall continue to

 

6

--------------------------------------------------------------------------------


 

pay Executive’s Base Salary until the Company acts to terminate Executive’s
employment.  Executive agrees, in the event of a dispute under this Section 2.5
relating to Executive’s Disability, to submit to a physical examination by a
licensed physician jointly selected by the Chief Executive Officer or the Board
and Executive.  If the Company terminates Executive’s employment for Disability,
no further payments shall be due under this Agreement, except that Executive
shall only be entitled to any Accrued Benefits.

 

2.6          Death.  If Executive dies while employed by the Company, the
Company shall pay to Executive’s executor, legal representative, administrator
or designated beneficiary, as applicable, any Accrued Benefits.  Otherwise, the
Company shall have no further liability or obligation under this Agreement to
Executive’s executors, legal representatives, administrators, heirs or assigns
or any other person claiming under or through Executive.

 

2.7          Cause.  The Company may terminate Executive’s employment at any
time for Cause (as defined in Section 2.9) upon written notice to Executive, in
which event all payments under this Agreement shall cease.  Executive shall,
however, be entitled to any Accrued Benefits.

 

2.8          Notice of Termination.  Any termination of Executive’s employment
shall be communicated by a written notice of termination to the other party
hereto given in accordance with Section 13.  The notice of termination shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) briefly summarize the facts and circumstances deemed to provide a basis for
a termination of employment and the applicable provision hereof, and
(iii) specify the termination date in accordance with the requirements of this
Agreement.

 

2.9          Definitions.

 

(a)           “Accrued Benefits” shall mean payment by the Company to Executive
(or his designated beneficiary or legal representative, as applicable), when
due, of all vested benefits to which the Executive is entitled under the terms
of the employee benefit plans in which the Executive is a participant as of the
date of termination and a lump sum amount in cash equal to the sum of (i) the
Executive’s Base Salary through the date of termination, (ii) any business
expenses incurred and submitted by Executive in accordance with the Company’s
expense reimbursement policy that have not yet been reimbursed as of the date of
termination and (iii) to the extent required by the Company’s paid time off
policy as in effect from time to time and applicable law, any accrued paid time
off, to the extent not theretofore paid, which shall be paid within thirty (30)
days after the date of termination.

 

(b)           “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

 

(i)            Executive shall have been convicted of, or entered a plea of
guilty to, a felony,

 

(ii)           Executive intentionally and continually fails to perform
Executive’s reasonably assigned material duties to the Company (other than a
failure resulting from Executive’s incapacity due to physical or mental
illness), which failure has continued for a period of at least 30 days after a
written notice of demand for substantial performance, signed by

 

7

--------------------------------------------------------------------------------


 

a duly authorized officer of the Company, has been delivered to Executive
specifying the manner in which Executive has failed substantially to perform,

 

(iii)          Executive engages in willful misconduct in the performance of
Executive’s duties, or

 

(iv)          Executive materially breaches Section 4, 5, 6, 7 or 8 below.

 

(c)           “Change of Control” as used herein, a “Change of Control” shall be
deemed to have occurred if:

 

(i)            Any “person” (as such term is used in sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors;

 

(ii)           The consummation of (A) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such stockholders to more
than 50% of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors or (B) a sale or other
disposition of all or substantially all of the assets of the Company; or

 

(iii)          After the Effective Date, directors are elected such that a
majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

 

Provided, however, an event described in Section 2.9(c)(i) through (iii) shall
not be treated as a Change of Control hereunder unless such event also
constitutes a “change in control event” within the meaning of Section 409A of
the Code.

 

(d)           “Good Reason” shall mean the occurrence of any of the following
events or conditions, unless Executive has expressly consented in writing
thereto, or except as a result of Executive’s physical or mental incapacity or
as described in the last sentence of this subsection (d):

 

(i)            a material reduction in Executive’s Base Salary;

 

(ii)           a substantial reduction of Executive’s duties and
responsibilities hereunder;

 

8

--------------------------------------------------------------------------------


 

(iii)          the Company requires that Executive’s principal office location
be moved to a location more than 50 miles from Executive’s principal office
location immediately before the change;

 

(iv)          a material breach of the Agreement;

 

(v)           the Company appointing a new Chief Executive Officer within 12
months after a Change of Control; or

 

(vi)          delivery by the Company of notice of its intention not to renew
this Agreement; provided that Executive is willing and able to execute a new
contract providing terms and conditions substantially similar to those in this
Agreement and to continue providing services to the Company.

 

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless (A) Executive gives written notice of termination for Good
Reason within 30 days after the event giving rise to Good Reason occurs, (B) the
Company does not correct the action or failure to act that constitutes the
grounds for Good Reason, as set forth in Executive’s notice of termination,
within 30 days after the date on which Executive gives written notice of
termination and (C) Executive actually resigns within 30 days following the
expiration of the cure period.

 

2.10        Section 409A.

 

(a)           This Agreement shall be interpreted to avoid any penalty sanctions
under section 409A of the Code.  If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions under section 409A
of the Code, then such benefit or payment shall be provided in full (to extent
not paid in part at earlier date) at the earliest time thereafter when such
sanctions will not be imposed.  For purposes of section 409A of the Code, all
payments to be made upon a termination of employment under this Agreement may
only be made upon Executive’s “separation from service” (within the meaning of
such term under section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.  In no event shall Executive, directly or
indirectly, designate the calendar year of payment, except as permitted under
section 409A of the Code.  Notwithstanding any provision of this Agreement to
the contrary, in no event shall the timing of Executive’s execution of the
Release, directly or indirectly, result in Executive designating the calendar
year of payment, and if a payment that is subject to execution of the Release
could be made in more than one taxable year, payment shall be made in the later
taxable year.

 

(b)           Notwithstanding anything herein to the contrary, if, at the time
of Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under section 409A of
the Code, then the Company will postpone the commencement of the payment of any

 

9

--------------------------------------------------------------------------------


 

such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) that are not otherwise paid
within the ‘short-term deferral exception’ under Treas. Reg. §1.409A-1(b)(4),
and the ‘separation pay exception’ under Treas. Reg. §1.409A-1(b)(9)(iii), until
the first payroll date that occurs after the date that is six months following
Executive’s “separation from service” (as such term is defined under section
409A of the Code) with the Company.  If any payments are postponed due to such
requirements, such postponed amounts shall be paid in a lump sum to Executive on
the first payroll date that occurs after the date that is six months following
Executive’s separation from service with the Company.  If Executive dies during
the postponement period prior to the payment of postponed amount, the amounts
postponed on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within 60 days after the date of
Executive’s death.

 

(c)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that
(A) any reimbursement shall be for expenses incurred during Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (B) the amount
of expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (C) the reimbursement of an
eligible expense shall be made on or before the last day of the calendar year
following the year in which the expense is incurred and (D) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

3.                             Non-Exclusivity of Rights.  Nothing in this
Agreement shall prevent or limit Executive’s continuing or future participation
in or rights under any benefit, bonus, incentive or other plan or program
provided by the Company and for which Executive may qualify; provided, however,
that if Executive becomes entitled to and receives the payments provided for in
Section 2 of this Agreement, Executive hereby waives Executive’s right to
receive payments under any severance plan or similar program applicable to all
employees of the Company.

 

4.                             Confidentiality.  Executive agrees that
Executive’s services to the Company and its subsidiaries and any successors or
assigns (collectively, the “Employer”) were and are of a special, unique and
extraordinary character, and that Executive’s position places Executive in a
position of confidence and trust with the Employer’s customers and employees. 
Executive also recognizes that Executive’s position with the Employer gives
Executive substantial access to Confidential Information (as defined below), the
disclosure of which to competitors of the Employer would cause the Employer to
suffer substantial and irreparable damage.  Executive recognizes, therefore,
that it is in the Employer’s legitimate business interest to restrict
Executive’s use of Confidential Information for any purposes other than the
discharge of Executive’s employment duties at the Employer, and to limit any
potential appropriation of Confidential Information by Executive for the benefit
of the Employer’s competitors and to the detriment of the Employer. 
Accordingly, Executive agrees as follows:

 

(a)           Executive shall not at any time, whether during or after the
termination of Executive’s employment, reveal to any person or entity any of the
trade secrets or confidential information of the Employer or of any third party
which the Employer is under an obligation to keep confidential (including but
not limited to trade secrets or confidential information

 

10

--------------------------------------------------------------------------------

 

respecting inventions, products, designs, methods, know-how, techniques,
systems, processes, software programs, works of authorship, customer lists,
projects, plans and proposals) (“Confidential Information”), except as may be
required in the ordinary course of performing Executive’s duties as an employee
of the Employer, and Executive shall keep secret all matters entrusted to
Executive and shall not use or attempt to use any such information in any manner
which may injure or cause loss or may be calculated to injure or cause loss
whether directly or indirectly to the Employer.

 

(b)                                 The above restrictions shall not apply to:
(i) information that at the time of disclosure is in the public domain through
no fault of Executive; (ii) information received from a third party outside of
the Employer that was disclosed without a breach of any confidentiality
obligation; (iii) information approved for release by written authorization of
the Employer; or (iv) information that may be required by law or an order of any
court, agency or proceeding to be disclosed; provided Executive shall provide
the Employer notice of any such required disclosure once Executive has knowledge
of it and will help the Employer to the extent reasonable to obtain an
appropriate protective order.

 

(c)                                  Further, Executive agrees that during
Executive’s employment Executive shall not take, use or permit to be used any
notes, memoranda, reports, lists, records, drawings, sketches, specifications,
software programs, data, documentation or other materials of any nature relating
to any matter within the scope of the business of the Employer or concerning any
of its dealings or affairs otherwise than for the benefit of the Employer. 
Executive further agrees that Executive shall not, after the termination of
Executive’s employment, use or permit to be used any such notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation or other materials, it being agreed that all of the
foregoing shall be and remain the sole and exclusive property of the Employer
and that, immediately upon the termination of Executive’s employment, Executive
shall deliver all of the foregoing, and all copies thereof, to the Employer, at
its main office.

 

(d)                                 Executive agrees that upon the termination
of Executive’s employment with the Employer, Executive shall not take or retain
without written authorization any documents, files or other property of the
Employer, and Executive shall return promptly to the Employer any such
documents, files or property in Executive’s possession or custody, including any
copies thereof maintained in any medium or format.  Executive recognizes that
all documents, files and property which Executive has received and will receive
from the Employer, including but not limited to scientific research, customer
lists, handbooks, memoranda, product specifications, and other materials (with
the exception of documents relating to benefits to which Executive might be
entitled following the termination of Executive’s employment with the Employer),
are for the exclusive use of the Employer and employees who are discharging
their responsibilities on behalf of the Employer, and that Executive has no
claim or right to the continued use, possession or custody of such documents,
files or property following the termination of Executive’s employment with the
Employer.

 

5.                                                                                     
Intellectual Property.

 

(a)                                 If at any time or times during Executive’s
employment Executive shall (either alone or with others) make, conceive,
discover or reduce to practice any invention,

 

11

--------------------------------------------------------------------------------


 

modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, formula, data, technique, know-how,
secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright or similar statutes or
subject to analogous protection) (herein called “Developments”) that (i) relates
to the business of the Employer or any customer of or supplier to the Employer
or any of the products or services being developed, manufactured or sold by the
Employer or which may be used in relation therewith, (ii) results from tasks
assigned to Executive by the Employer or (iii) results from the use of premises
or personal property (whether tangible or intangible) owned, leased or
contracted for by the Employer, such Developments and the benefits thereof shall
immediately become the sole and absolute property of the Employer and its
assigns, and Executive shall promptly disclose to the Employer (or any persons
designated by it) each such Development, and Executive hereby assigns any rights
Executive may have or acquire in the Developments and benefits and/or rights
resulting therefrom to the Employer and its assigns without further compensation
and shall communicate, without cost or delay, and without publishing the same,
all available information relating thereto (with all necessary plans and models)
to the Employer.

 

(b)                                 Upon disclosure of each Development to the
Employer, Executive shall, during Executive’s employment and at any time
thereafter, at the request and cost of the Employer, sign, execute, make and do
all such deeds, documents, acts and things as the Employer and its duly
authorized agents may reasonably require:

 

(i)                                     to apply for, obtain and vest in the
name of the Employer alone (unless the Employer otherwise directs) letters
patent, copyrights or other analogous protection in any country throughout the
world and when so obtained or vested to renew and restore the same; and

 

(ii)                                  to defend any opposition proceedings in
respect of such applications and any opposition proceedings or petitions or
applications for revocation of such letters patent, copyright or other analogous
protection.

 

(c)                                  In the event the Employer is unable, after
reasonable effort, to secure Executive’s signature on any letters patent,
copyright or other analogous protection relating to a Development, whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive hereby irrevocably designates and appoints the Employer
and its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and on Executive’s behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letter patents, copyright and
other analogous protection thereon with the same legal force and effect as if
executed by Executive.

 

6.                                                                                     
Non-Competition.  While Executive is employed at the Employer and for a period
of one (1) year after termination of Executive’s employment (for any reason
whatsoever, whether voluntary or involuntarily), Executive shall not, without
the prior written approval of the Board, whether alone or as a partner, officer,
director, consultant, agent, employee or stockholder of any company or other
commercial enterprise, directly or indirectly engage in any business or other
activity in any geographic place where the Company and or any of its partners or
affiliates are

 

12

--------------------------------------------------------------------------------


 

selling Company products which competes with the Employer in the sale of the
pharmaceutical or other products being manufactured, marketed, distributed or
developed by the Employer while Executive is employed by Employer and at the
time of termination of such employment.  The foregoing prohibition shall not
prevent Executive’s employment or engagement after termination of Executive’s
employment by any company or business organization, as long as the activities of
any such employment or engagement, in any capacity, do not involve work on
matters related to the products being developed, manufactured, or marketed by
the Employer at the time of termination of Executive’s employment.  Executive
shall be permitted to own securities of a public company not in excess of five
percent of any class of such securities and to own stock, partnership interests
or other securities of any entity not in excess of five percent of any class of
such securities and such ownership shall not be considered to be in competition
with the Employer.

 

7.                                                                                     
Non-Solicitation.

 

(a)                                 While Executive is employed at the Employer
and for a period of one (1) year after termination of such employment (for any
reason, whether voluntary or involuntarily), Executive agrees that Executive
shall not:

 

(i)                                     directly or indirectly solicit, entice
or induce any customer to become a customer of any other person, firm or
corporation with respect to products then sold or under development by the
Employer or to cease doing business with the Employer, and Executive shall not
approach any such person, firm or corporation for such purpose or authorize or
knowingly approve the taking of such actions by any other person;

 

(ii)                                  directly or indirectly solicit or recruit
any employee of the Employer to work for a third party other than the Employer
(excluding newspaper or similar print or electronic solicitations of general
circulation); or

 

(b)                                 This Section 7 does not apply to any general
solicitation not focused to any group of customers itemized on a customer list
of the Employer.

 

8.                                                                                     
Non-Disparagement.  While Executive is employed at the Employer and for a period
of one (1) year after termination of such employment (for any reason, whether
voluntary or involuntarily), Executive agrees to refrain from making any public
statement about the Employer, or its directors, officers, employees, affiliates
or agents that would disparage, or reflect unfavorably upon the image or
reputation of the Employer, or its directors, officers, employees, affiliates or
agents.

 

9.                                                                                     
General Provisions.

 

(a)                                 Executive acknowledges and agrees that the
type and periods of restrictions imposed in Sections 4, 5, 6, 7 and 8 of this
Agreement are fair and reasonable, and that such restrictions are intended
solely to protect the legitimate interests of the Employer, rather than to
prevent Executive from earning a livelihood.  Executive recognizes that the
Employer competes worldwide, and that Executive’s access to Confidential
Information makes it necessary for the Employer to restrict Executive’s
post-employment activities in any market in which the Employer competes, and in
which Executive’s access to Confidential Information and

 

13

--------------------------------------------------------------------------------


 

other proprietary information could be used to the detriment of the Employer. 
In the event that any restriction set forth in this Agreement is determined to
be overbroad with respect to scope, time or geographical coverage, Executive
agrees that such a restriction or restrictions should be modified and narrowed,
either by a court or by the Employer, so as to preserve and protect the
legitimate interests of the Employer as described in this Agreement, and without
negating or impairing any other restrictions or agreements set forth herein.

 

(b)                                 Executive acknowledges and agrees that if
Executive should breach any of the covenants, restrictions and agreements
contained herein, irreparable loss and injury would result to the Employer, and
that damages arising out of such a breach may be difficult to ascertain. 
Executive therefore agrees that, in addition to all other remedies provided at
law or at equity, the Employer shall be entitled to have the covenants,
restrictions and agreements contained in Sections 4, 5, 6, 7 and 8 specifically
enforced (including, without limitation, by temporary, preliminary, and
permanent injunctions and restraining orders) by any state or federal court in
the Commonwealth of Pennsylvania having equity jurisdiction and Executive agrees
to subject Executive to the jurisdiction of such court.

 

(c)                                  Executive agrees that if the Employer fails
to take action to remedy any breach by Executive of this Agreement or any
portion of this Agreement, such inaction by the Employer shall not operate or be
construed as a waiver of any subsequent breach by Executive of the same or any
other provision, agreement or covenant.

 

(d)                                 Executive acknowledges and agrees that the
payments and benefits to be provided to Executive under this Agreement are
provided as consideration for the covenants in Sections 4, 5, 6, 7 and 8 hereof.

 

10.                                                                              
Survivorship.  The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

 

11.                                                                              
Mitigation.  Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

 

12.                                                                              
Indemnification; Executive Subject to Company Policies.

 

(a)                                 In addition to the protection afforded to
the Executive under Company’s Articles of Incorporation and Bylaws and as
afforded by the Delaware General Corporate Law, the Company hereby agrees, to
the maximum extent permitted by law, to indemnify and hold Executive harmless
against any costs and expenses, including reasonable attorneys’ fees, judgments,
fines, settlements and other amounts incurred in connection with any proceeding
arising out of, by reason of or relating to Executive’s good faith performance
of Executive’s duties and obligations with the Company. The Company shall also
provide Executive with coverage as a named insured under a directors and
officers liability insurance policy maintained for the Company’s directors and
officers generally.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Executive agrees that Executive shall be
subject to any compensation clawback or recoupment policies that may be
applicable to Executive as an employee of the Company, as in effect from time to
time and as approved by the Board or a duly authorized committee thereof, to
comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

(c)                                  Executive agrees that Executive shall
comply with all rules, regulations, policies and procedures of the Company, as
in effect from time to time, including the Company’s Code of Conduct and Insider
Trading Policy and any rules or policies that may be adopted by the Company from
time to time to restrict or prohibit actual or perceived conflicts of interest.

 

13.                                                                              
Notices.  All notices and other communications required or permitted under this
Agreement or necessary or convenient in connection herewith shall be in writing
(including electronic writing via email) and shall be deemed to have been given
when transmitted electronically via email, hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Auxilium Pharmaceuticals, Inc.

640 Lee Road

Chesterbrook, PA  19087

 

If to Executive, to the current address shown in the records of the Company,

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

14.                                                                              
Contents of Agreement; Amendment and Assignment.

 

(a)                                 This Agreement sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior agreements and understandings concerning
Executive’s employment by the Company and cannot be changed, modified, extended
or terminated except upon written amendment approved by the Board and executed
on its behalf by a duly authorized officer and by Executive.

 

(b)                                 All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, executors, administrators, legal representatives,
successors and assigns of the parties hereto, except that the duties and
responsibilities of Executive under this Agreement are of a personal nature and
shall not be assignable or delegable in whole or in part by Executive.  The
Company shall require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business or assets of the Company, within 15 days of such succession,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.

 

15

--------------------------------------------------------------------------------


 

15.                                                                              
Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction.  If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

16.                                                                              
Remedies Cumulative; No Waiver.  No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity.  No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

17.                                                                              
Withholding.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. 
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

 

18.                                                                              
Miscellaneous.  This Agreement may be executed in counterparts, each of which is
an original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.

 

19.                                                                              
Governing Law.  This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions or canons of construction that construe agreements against
the draftsperson.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adrian Adams

 

 

Name:

Adrian Adams

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

/s/ Andrew I. Koven

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

(Form of Separation Agreement and General Release)

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement and Release”) is
being entered into by and between Auxilium Pharmaceuticals, Inc. (hereinafter
“Auxilium” or the “Company”), and Andrew I. Koven (“Executive”).

 

WHEREAS, Executive and Auxilium are parties to that certain Amended and Restated
Employment Agreement having an effective date of December 19, 2013 (the
“Employment Agreement”);

 

WHEREAS, Executive and the Company mutually agree that Executive’s employment
with Auxilium shall end on [date] (the “Termination Date”); and

 

WHEREAS, both Auxilium and Executive desire to enter into this Agreement and
Release to fully resolve all questions of expenses, compensation, entitlement to
benefits, and any and all other claims, whether known or unknown, which
Executive may have relating to his employment and his termination of that
employment with the Company.

 

In consideration of the mutual promises contained in this Agreement and Release
and intending to be legally bound, the parties agree as follows:

 

1.                                      Effective as of the Termination Date,
Executive shall cease to serve as Executive Vice President, Chief Administrative
Officer, and General Counsel.

 

2.                                      Subject in all respects to this
Agreement and Release becoming effective and enforceable in accordance with
paragraph 11 hereof, Auxilium agrees to provide payments described in (a) and
(b) below, less appropriate withholdings taxes and deductions.  In addition,
regardless of whether this Agreement and Release becomes effective and
enforceable in accordance with paragraph 11 hereof, Executive shall be entitled
to the other benefits described in (c) and (d) below.

 

(a)                                 Payments described in Section 2.1(b)(i) and
2.2(b)(i) of the Employment Agreement, paid in accordance with such
Section 2.1(b)(i) and 2.2(b)(i) of the Employment Agreement.

 

(b)                                 Benefits described in Section 2.1(b)(ii) and
2.2(b)(ii) of the Employment Agreement.

 

(c)                                  Accelerated vesting of equity award and
extended post termination exercise period for options in accordance with
Section 2.1(b)(iv) and 2.2(b)(iii) of the Employment Agreement.  In accordance
with the terms of the applicable grant agreements pursuant to which they were
granted and the Company’s 2004 Equity Compensation Plan, Executive has until the
first anniversary of the Termination Date to exercise all outstanding

 

--------------------------------------------------------------------------------


 

options that have vested as of the Termination Date.  Outstanding options and
restricted stock units that have not vested as of the Termination Date shall be
forfeited.  Information regarding the vested options will be provided under
separate cover.

 

3.                                      Executive agrees to submit final travel
and expense reports to Human Resources by [date] and to cooperate with the
immediate return of all Company property, such as Company car, laptop computer,
blackberry, hand-held, etc.

 

4.                                      EXECUTIVE, FOR HIMSELF AND HIS
RESPECTIVE ADMINISTRATORS, EXECUTORS, AGENTS, BENEFICIARIES AND ASSIGNS, AGREES
TO WAIVE, RELEASE AND FOREVER DISCHARGE AUXILIUM PHARMACEUTICALS, INC. (AS
DEFINED BELOW) OF AND FROM ANY AND ALL CLAIMS (AS DEFINED BELOW).  Executive
further agrees that should any other person, organization or entity file a
lawsuit or arbitration to assert any such Claim, he will not seek any personal
relief in such an action.  This General Release of Claims provision (hereafter
“Release”) covers all Claims arising from the beginning of time up to and
including the date of this Agreement and Release.

 

Exclusions:  Notwithstanding any other provision of this Agreement and Release,
the following are not barred by the Release:  (a) Claims relating to the
validity of this Agreement and Release; (b) Claims by either party to enforce
this Agreement and Release; (c) Claims for indemnification, advancement and
reimbursement of legal fees and directors and officers liability insurance to
which Executive is entitled under the Employment Agreement; (d) Claims that may
arise after the date on which Executive signs this Agreement and Release;
(e) Claims to any accelerated vesting or post-termination exercise rights
provided under the Employment Agreement or any applicable equity plan or award
agreement; and (f) Claims which legally may not be waived.  In addition, this
Release does not bar Executive’s right to file an administrative charge with the
Equal Employment Opportunity Commission (“EEOC”) and/or to participate in an
investigation by the EEOC, although the Release does bar Executive’s right to
recover any personal relief if he or any person, organization, or entity asserts
a charge on his behalf, including in a subsequent lawsuit or arbitration.

 

The following provisions further explain this Release:

 

(a)                                 Definition of “Claims”.  Except as stated
above, “Claims” includes without limitation all actions or demands of any kind
that Executive now has or may have as of the Termination Date.  More
specifically, Claims, except as stated above, include rights, causes of action,
damages, penalties, losses, attorneys’ fees, costs, expenses, obligations,
agreements, judgments and all other liabilities of any kind or description
whatsoever, either in law or in equity, whether known or unknown, suspected or
unsuspected.

 

The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on Executive’s employment with the Company,
the terms and conditions of such employment or Executive’s separation from
employment.  More specifically, all of the following are among the types of
Claims which, to the extent permitted by law, are waived and barred by this
Release:

 

(i)                                     Contract Claims (whether express or
implied);

 

--------------------------------------------------------------------------------


 

(ii)                                  Tort Claims, such as for tortious
interference, defamation or emotional distress;

 

(iii)                               Claims under federal, state and municipal
laws, regulations, ordinance or court decisions of any kind;

 

(iv)                              Claims of discrimination, harassment or
retaliation, whether based on race, color, religion, gender, sex, age, sexual
orientation, handicap and/or disability, national origin, whistleblowing or any
other legally protected class;

 

(v)                                 Claims under the AGE DISCRIMINATION IN
EMPLOYMENT ACT, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act and similar state and local laws, all as amended;

 

(vi)                              Claims under the Employee Retirement Income
Security Act, the Occupational Safety and Health Act, all as amended, and
similar state and local laws;

 

(vii)                           Claims for wrongful discharge; and

 

(viii)                        Claims for attorney’s fees, litigation expenses
and/or costs.

 

(ix)                              The foregoing list is intended to be
illustrative and not exhaustive.

 

(b)                                 Definition of “Auxilium
Pharmaceuticals, Inc.”  “Auxilium Pharmaceuticals, Inc.” includes without
limitation Auxilium Pharmaceuticals, Inc. and its respective past, present and
future parents, affiliates, subsidiaries, divisions, stockholders, predecessors,
successors, assigns, employee benefit plans and trusts.  It also includes all
past, present and future managers, directors, officers, partners, agents,
employees, attorneys, representatives, consultants, associates, fiduciaries,
plan sponsors, administrators and trustees of each of the foregoing.

 

5.                                      Executive expressly acknowledges that:

 

(a)                                 He remains bound by Sections 4, 5, 6, and 7
of his Employment Agreement, which remain in full force and effect only to the
extent permitted by applicable law and the rules of professional ethics, and
whose remaining in full force and effect is reasonably and properly required for
the protection of the Company’s business; and, in keeping with the foregoing,
Executive explicitly and specifically acknowledges that among his obligations
thereunder, he may not directly or indirectly solicit or recruit any employee of
Auxilium to work for a third party other than Auxilium (excluding newspaper or
similar print or electronic solicitations of general circulation);

 

(b)                                 Auxilium’s obligation to provide him with
the benefits set forth in paragraph 2 above are contingent upon his ongoing
compliance, as set forth above, with Sections 4, 5, 6, 7 and 8 of the Employment
Agreement, to the extent permitted by applicable law.

 

(c)                                  For one year following the Termination
Date, he shall not disparage the personal or professional reputation of
Auxilium, its directors, officers, or employees.  For one

 

--------------------------------------------------------------------------------

 

year following the Termination Date, Auxilium agrees that its officers and
directors shall not disparage the personal or professional reputation of
Executive.  Nothing in this section is intended to prohibit or restrict
Executive or Auxilium, its officers and directors from making: (i) any
disclosure of information required by law or participating in an otherwise
legally protected activity, such as an investigation or proceeding by a federal
regulatory or law enforcement agency or legislative body; (ii) traditional
competitive statements in the course of promoting a competing business, so long
as such statements do not violate Sections 4, 5, 6 or 7 of the Employment
Agreement; or (iii) good faith rebuttals of the other party’s untrue or
materially misleading statements;

 

(d)                                 He agrees to reasonably cooperate with
Auxilium with respect to any legal issue regarding any matter of which he had
knowledge during his employment with Auxilium.  His reasonable cooperation
includes appearance at depositions, assistance in responding to discovery
demands, preparation for trials, and appearance at trial.  Auxilium will
reimburse Executive for all reasonable expenses incurred by him in providing
such assistance; and

 

(e)                                  After the Termination Date, Auxilium shall
not have any obligation to provide Executive at any time in the future with any
payments, benefits or considerations other than those recited in subsections
(a) through (d) of paragraph 2 above and any vested benefits to which Executive
may be entitled under the terms of Auxilium’s benefit plans.

 

6.                                      Unless otherwise compelled by law or to
the extent that any information contained herein is publicly disclosed by
Auxilium in its filings with the Securities and Exchange Commission, Executive
further agrees that the existence of this Agreement and Release, the terms of
the Agreement and Release and the amount of any payments under this Agreement
and Release are all confidential information, and shall not be intentionally
disclosed, discussed or otherwise published under any circumstances, except only
that Executive may reveal the terms and amount of settlement to his attorney for
the purpose of obtaining legal advice and representation, to his accountant for
the purpose of filing government tax returns, or pursuant to subpoena or court
order.  Executive may also reveal the financial and other terms of this
Agreement and Release to his spouse, provided, however that Executive shall
remain liable for any disclosure of such information to any third party by his
spouse.  Auxilium’s obligation to provide him with the benefits set forth in
paragraph 2 above is contingent upon his ongoing compliance with this paragraph
6.

 

7.                                      By entering into this Agreement and
Release, the Company does not admit and expressly denies that it has violated
any contract, rule or law, including but not limited to, any federal, state and
local statute or law relating to employment or employment discrimination.

 

8.                                      Executive understands and acknowledges
that by signing this Agreement and Release and accepting the terms contained
herein he is receiving benefits that he would not otherwise be entitled to. 
Executive acknowledges that he is receiving this payment in exchange for
entering into this Agreement and Release and complying with all the provisions
of this Agreement and Release.

 

9.                                      The Company advises Executive to consult
with an attorney before signing this Agreement and Release.

 

--------------------------------------------------------------------------------


 

10.                               Executive acknowledges that he has been
provided with a period of at least [twenty-one (21)][forty-five (45)] calendar
days to consider the terms of this offer from the date this Agreement and
Release first was presented to him on [date].  Executive agrees that any changes
to this offer, whether material or immaterial, will not restart the running of
the foregoing Agreement and Release consideration period.  [NOTE: Must include
OWBPA attachment with ages/job titles if termination is part of a RIF that
includes more than one employee]

 

Executive agrees to notify Auxilium of his acceptance of this Agreement and
Release by delivering a signed copy to the Company, addressed to [position]. 
Executive understands that he may take the entire [twenty-one (21)][forty-five
(45)] day period to consider this Agreement and Release.  Executive may not
return this Agreement and Release prior to the Termination Date.  If Executive
does not notify Auxilium of his acceptance of this Agreement and Release by
delivering a signed copy to the Company, addressed to [position], Executive
shall have no further right to receive the payments recited in subsections
(a) and (b) of paragraph 2 above.

 

By signing and returning this Agreement and Release, Executive acknowledges that
the consideration period afforded him a reasonable period of time to consider
fully each and every term of this Agreement and Release, including the General
Release of Claims, and that he has given the terms full and complete
consideration.

 

11.                               If Executive notifies Auxilium of his
acceptance of this Agreement and Release by delivering a signed copy to the
Company addressed to [position] as described above, Executive may revoke the
Agreement and Release for a period of seven (7) days.  The Agreement and Release
shall not become effective or enforceable until the seven (7) day revocation
period has ended.  For revocation to be effective, it must be delivered to
[position], Auxilium Pharmaceuticals, Inc., 640 Lee Road, Chesterbrook, PA 
19087.

 

12.                               Executive, intending to be legally bound,
certifies and warrants that he has read carefully this Agreement and Release and
has executed it voluntarily and with full knowledge and understanding of its
significance, meaning and binding effect.  Executive further declares he is
competent to understand the content and effect of this Agreement and Release and
that his decision to enter into this Agreement and Release has not been
influenced in any way by fraud, duress, coercion, mistake or misleading
information.

 

13.                               This Agreement and Release shall be effective
on the first business day following the expiration of the revocation period
specified in paragraph 11 hereof, provided that Executive chooses not to revoke
it.

 

14.                               Executive agrees that he may not assign his
rights or obligations under this Agreement and Release or the Employment
Agreement.  Executive further agrees that Auxilium may assign this Agreement and
Release in accordance with Section 14(b) of the Employment Agreement.

 

15.                               If any provision of this Agreement is held to
be illegal, void, or unenforceable, such provision shall be of no force or
effect.  However, the illegality or unenforceability of such provision shall
have no effect upon, and shall not impair the legality or enforceability of, any
other provision of this Agreement; provided, however, that upon any finding by a
court of

 

--------------------------------------------------------------------------------


 

competent jurisdiction that the release provided for by paragraph 4 above is
illegal, void or unenforceable, Executive shall, at Auxilium’s request, execute
promptly a release and/or promise of comparable scope that is legal and
enforceable.  If such a release is not executed by Executive, he shall promptly
return to Auxilium any payments made pursuant to paragraphs 2(a) or (b) above.

 

16.                               The construction, interpretation and
performance of this Agreement and Release shall be governed by the laws of the
Commonwealth of Pennsylvania without giving effect to its conflicts of laws
principles.

 

17.                               This Agreement and Release supersedes any and
all prior agreements or understandings between Executive and Auxilium, except
those provisions of the Employment Agreement identified above.  Executive
represents and acknowledges that in executing this Agreement and Release he has
not relied upon any representation or statement not set forth herein made by the
Auxilium Pharmaceuticals, Inc. (as defined in paragraph 4(b) hereof) with regard
to the subject matter of this Agreement and Release.  Any modification of this
Agreement and Release must be made in writing and signed by all parties.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

As evidenced by their signatures below, the parties intend to be legally bound
by this Agreement and Release.

 

 

 

 

 

Andrew I. Koven

 

 

 

 

DATE:

 

 

 

 

 

Auxilium Pharmaceuticals, Inc.

 

 

 

 

BY:

 

 

NAME:

 

 

TITLE:

 

 

DATE:

 

 

--------------------------------------------------------------------------------
